Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 1 of 47 PageID #: 211



                                                                                    r 1L     D

                                      IBIZABBY,CH                               IN OLEf;K'J-: Oi->lCE
                                                                          U.S. DISTRiC I" COURT E.D.N.Y

                                                                          •A: • DEC IB 2UI^I
JMK:MSA/MEB/MAM/SOD/DF
F. #2016R00695
                                         ISCiOME, MA                           BROOKLYN OFFICh

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                         -X


UNITED STATES OF AMERICA                                N D I CT        EN T


 - against -                                            ['.No.
                                                                                       681
                                                      (T. 18, U.S.C.,§§ 371, 981(a)(1)(C),
                                                       982(a)(1), 982(a)(2), 982(b)(1), 1349,
                                                       1956(h)and 3551 ^seg.; T.21, U.S.C.,
                                                       § 853(p); T. 28, U.S.C., § 2461(c))

MANUEL CHANG,




                        Defendants.


                                          X


THE GRAND JURY CHARGES:

                                      INTRODUCTION


       At all times relevant to this Indictment, unless otherwise indicated:

I.     The Defendants and Relevant Entities and Individuals

               1.    The Republic of Mozambique was a sub-Saharan African nation.

               2.    Proindicus S.A.('Troindicus"), Empresa Moqambicana de Atum,S.A.

("EMATUM")and Mozambique Asset Management("MAM")were companies owned,

controlled and overseen by the Government of Mozambique that performed functions that

the Government of Mozambique treated as its own,and were thus "instrumentalities" of a

foreign government within the meaning of the Foreign Corrupt Practices Act("FCPA"), Title
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 2 of 47 PageID #: 212




 15, United States Code, Section 78dd-1(f)(1)(A). The companies were created to undertake

 three maritime projects in Mozambique for and on behalf of Mozambique. Proindicus was

 to perform cpastal surveillance, EMATUM was to engage in tuna fishing and MAM was to

 build and maintain shipyards.

               3.      The defendant MANUEL CHANG was a citizen of Mozambique and

 Mozambique's Minister ofFinance. CHANG was thus a "foreign official" within the

 meaning ofthe FCPA,Title 15, United States Code, Section 78dd-l(f)(l)(A).

               4.




               6.      Mozambican Co-Conspirator 1, an individual whose identity is known

 to the Grand iTury, was involved in obtaining the Mozambican government's approval ofthe

 Proindicus project.

               7.      Mozambican Co-Conspirator 2, an individual whose identity is known

 to the Grand Jury, was a relative of a senior official of Mozambique.
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 3 of 47 PageID #: 213




              8.     Mozambican Co-Conspirator 3,an individual whose identity is known

to the Grand Jury, was a senior official in Mozambique's Ministry ofFinance and a director

ofEMATUM. Mozambican Co-Conspirator 3 was thus a "foreign official" within the

meaning ofthe FCPA,Title 15j United States Code, Section 78dd-1(f)(1)(A).

              9.     Privinvest Group was an Abu Dhabi, United Arab Emirates("UAE")-

based holding company consisting of numerous subsidiaries (collectively,"Privinvest"),

including Privinvest Shipbuilding S.A.L., Abu Dhabi MAR("ADM"),Logistics

International and Palomar Capital Advisors and Palomar Holdings Ltd.(collectively,

"Palomar"). On its website,Privinvest described itself as "one of the largest global

shipbuilding groups for naval vessels, fuel-cell submarines,superyachts, offshore

constructions and associated services."




              12.    Privinvest Co-Conspirator 1,an individual whose identity is known to

the Grand Jury, was hired by Privinvest to develop business with African nations through

connections with African government officials.

              13.    Privinvest Co-Conspirator 2,an individual whose identity is known to

the Grand Juiy, was a principal executive ofPrivinvest.

              14.    Investment Bank 1, the identity of which is known to the Grand Jury,

was a global investment banking, securities and investment management firm incorporated
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 4 of 47 PageID #: 214




and headquartered in Europe. It conducted its activities primarily through various

subsidiaries and affiliates (collectively,"Investment Bank 1"). Investment Bank 1 had a

class ofsecurities registered pursuant to Section 12 ofthe Securities and Exchange Act of

1934(Title 15, United States Code, Section 78)(the '^Exchange Act") and was required to

file reports with the U.S. Securities and Exchange Commission("SEC")under Section 15(d)

ofthe Exchange Act(Title 15, United States Code,Section 78o(d)). As such. Investment

Bank 1 was an "issuer" as that term is used in the FCPA,Title 15, United States Code,

Sections 78dd-l(a) and 78m(b).

              15.
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 5 of 47 PageID #: 215




              18.    Investment Bank 2,the identity of which is known to the Grand Jury,

was an international investment banlc owned by a foreign government, and had offices in

New York,London and elsewhere.

              19.    The International Monetary Fund("IMF") was an inter-govemmental

institution that, until in or about March 2016,provided financial assistance and advice to
Mozambique. To receive such assistance, Mozambique agreed, among other things,to limit
its borrowing from private lenders.

II.    Terms and Definitions

              20.     A "security" was,among other things, any note, stock, bond, debenture,

evidence ofindebtedness, investment contract or participation in any profit-sharing

agreement.

              21.     A "syndicated loan" was a loan arranged by one or more banks on

behalf of a group oflenders,referred to as a syndicate, who work together to provide funds
for a single borrower.•                                           ^

              22.     A "loan participation note" or"LPN" was a fixed-income security that
provided the holder with a pro-rata interest in the borrower's payment ofinterest and
principal.

              23.     A "Eurobond" was an international bond sold in a currency other than

the currency ofthe borrower.
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 6 of 47 PageID #: 216




ni.    The Fraudulent Scheme

       A.     Overview


              24.     Through a series offinancial transactions between approximately 2013

and 2016,Proindicus,EMATUM and MAM borrowed in excess of$2 billion through loans

guaranteed by the Mozambican government. The loans were arranged by Investment Bank

1 and Investment Bank 2 and sold to investors worldwide,including in the United States.

Over the course ofthe transactions,the co-conspirators, among other things, conspired to

defraud investors and potential investors in the Proindicus, EMATUM and MAM financings

through numerous material misrepresentations and omissions relating to,among other things:

(i)the use ofloan proceeds,(ii) bribe and kickback payments to Mozambican government

officials and bankers,(iii)the amount and maturity dates of debt owed by Mozambique, and

(iv) Mozambique's ability and intention to pay back the investors.

              25.     Each of the companies entered into contracts with Privinvest to provide

equipment and services to complete the maritime projects. The loan proceeds were

supposed to be used exclusively for the maritime projects, and nearly all ofthe borrowed

money was paid directly to Privinvest, the sole contractor for the projects, to benefit

Mozambique and its people. In reality, the defendants|
            MANUEL CHANG,!
                                                                      I together with others,
created the maritime projects as fronts to raise money to enrich themselves and intentionally

diverted portions ofthe loan proceeds to pay at least $200 million in bribes and kickbacks to

themselves, Mozambican govermnent officials and others.
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 7 of 47 PageID #: 217




              26.     The co-conspirators applied only a portion ofthe loan proceeds towards
the maritime projects. In furtherance ofthe scheme,Privinvest charged inflated prices for
the equipment and services it provided, which were then used, at least in part, to pay bribes
and Idckbaclcs. After conducting little or no business activity, Proindicus,EMATUM and
MAM each defaulted on their loans.

       B.     Relevant Intemal Accounting Controls ofInvestment Bank 1

              27.     The FCPA,Title 15, United States Code, Sections 78m(b)(2)(B),
78m(b)(4), 78(b)(5) and 78ff(a)required issuers to maintain a system of sufficient intemal
accounting controls and made it illegal to knowingly and willfully circumvent such controls.
              28.     Investment Bank 1 had intemal accounting controls ("internal

controls") that addressed, among other things,the prevention of bribery of and by Investment
Bank 1 employees;the prevention of money laundering and other financial crimes; conflicts
ofinterests; outside employment; and the use ofintermediaries in financial transactions.
Investment Bank 1's compliance department exercised primary responsibility for overseeing
and enforcing Investment Bank 1's intemal controls.

               29.    Within Investment Bank 1,the group ofinvestment banlcers assigned to

a specific transaction was called the "deal team." The defendants|||||||mi^H|||||||^||i
                                               were part ofthe deal team on the Proindicus

project and^^JJjwas a member ofthe deal team on the EMATUM project. They
received regular training on Investment Bank 1's intemal controls and were also aware of
those intemal controls through their involvement in numerous transactions.
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 8 of 47 PageID #: 218




       C.     The Proindicus Project

              30.     On or about January 18, 2013,Privinvest entered into a $366 million

contract with Proindicus to supply materials and training to protect Mozambique's territorial

waters. On or about February 28,2013, pursuant to a written loan agreement,Investment

Bank 1 agreed to arrange a $372 million syndicated loan to Proindicus, guaranteed by the

Republic of Mozambique(the *Troindicus Loan"). The defendantmHIHsigned
the loan agreement on behalfofInvestment Bank 1,the defendant||||||||||||||||^^
            I co-signed on behalf ofProindicus and the defendant MANUEL CHANG signed
the government guarantee for the loan on behalf of Mozambique. Between approximately

June and Au^st 2013,Investment Bank 1 increased the Proindicus Loan by approximately
$132 million. On or about November 15,2013,Investment Bank 2further increased the

Proindicus Lrian by $118 million, bringing the total loaned amount to $622 million.

Proindicus never conducted significant operations or generated significant revenue and

defaulted on its loan payment due on or about March 21,2017.

              (1) Bribery of Mozambican Government Officials to Gain Approval for the
                    Proindicus Project

               31. Beginning in or about 2011,the defendant||||||||||||^^             through
discussions with the defendantIHIIjjfjjjlfHIHjjlHaiTanged by Privinvest Co-
Conspirator 1, attempted to persuade Mozambican government officials to establish a coastal
monitoring system through a contract with Privinvest. Almost immediately,!
and|||||m|||||||||||^|negotiated the first round ofbribe and kickback payments that
Privinvest would have to make for the benefit of Mozambican government officials for the
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 9 of 47 PageID #: 219




project to be approved. For example, in furtherance ofthe scheme,
                  land other co-conspirators had the following discussions:
                     (a) On or about November 11,2011,|||||||||||[||||[|||||||^^         to
             I by email, stating:"To secure that the project is granted a go-ahead by the HoS
[Head of State], a payment has to be agreed before we get there,so that we know and agree,
well in advance, what ought to be paid and when. Whatever advance payments to be paid
before the project,they can be built in the project, and recovered."

                     (b)     Later on or about the same day, November 11,2011,

             I wrote to|||||||||^|||||||||||by email,stating:"A very important issue which
needs to be clear: we had various negative experiences in Africa. Especially related to the

'success fees' payments. Therefore, we have a strict policy in the Group consisting of not
disbursing any 'success fee' before the signature of the Project Contract."
                      (c) On or about November 14,2011,H|||||||||^^^H|||Presponded
by email to||||||||H||||| stating:'Tabulous,I agree with you in principle. Let us agree and
look at project in two distinct moments. One moment is to massage the system and get the
political will to go ahead with the project. The second moment is the project
implementation/execution. I agree with you that any monies can only be paid after the
project signing. This has to be treated separately from the project implementation ...
Because for the project implementation there will be other players whose interest will have to

be looked after e.g. ministry of defense, ministry ofinterior, air force, etc   in democratic
governments like ours people come and go, and everyone involved will want to have his/her
share ofthe deal while in office, because once out ofthe office it will be difficult. So,it is
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 10 of 47 PageID #: 220




 important that the contract signing success fee be agreed and paid in once-off, upon the

 signing ofthe contract."
               I


                   32.   Soon thereafter, during an email exchange on or about December 28,

       the defendantslllllllllllllllllll^^       H|^^^^m||||||H^Hagreed
 million in bribe and kickback payments to Mozambican government officials and $12

 million in kickbacks for Privinvest co-conspirators. For example:

                         (a)    On or about December 28,2011,in response to an email from

              jrequesting a bribe and kickback figure,^m||||[[|||[|||^|wrote: "Fine brother.
 I have consulted and please put 50 million chickens. Whatever numbers you have on your

 poultry I will;add 50 million of my breed."

                         (b) On or about the same day,^^^^Hforwarded this email to
 Privinvest personnel, stating,"50M for them and 12M for[Privinvest Co-Conspirator 1]

 (5%)=> total of62M on top."

                   33.   After more than a year ofnegotiations, on or about January 18,2013,

 Privinvest and Proindicus signed a $366 million contract for Privinvest to provide a coastal

 monitoring system to Mozambique. Five days later, on or about January 23,2013,the

 defendantlillillimHHinstructed a bank in the UAB to make payments to the
 defendant||||||||||||||||||||||[||||||||||^^   Mozambican Co-Conspirator 1. The
 instructions ordered the bank, in relevant part:"Upon receipt by Privinvest Shipbuilding of a

 minimum aniount ofUSS 317,000,000...to pay immediately: a.|[||^^^^m|mthe
 sum ofUSS 5,100,000... and b.[Mozambican Co-Conspirator 1]the sum of

 US$ 5,100,000." The instructions also ordered the bank to pay^^HHHI
 MozambicanjCo-Conspirator 1 an additional approximately $3.4 million each at later dates.
                                                 10
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 11 of 47 PageID #: 221




               (2) Bribery to Gain Mozambique's Government Guarantee for the
                     Proindicus Financing

               34. At the same time as the defendants^^^m||||||||||andI
                   I were negotiating bribe payments to cause Mozambican government
 officials to approve the Proindicus project,mUrecruited Investment Bank 1 to
 arrange financing for the project. During negotiations, bankers at Investment Bank 1 made
 clear that Investment Bank 1 would only arrange a loan that was at or near market interest

 rates, with debt that was either directly issued by the Government of Mozambique or

 guaranteed by the government.

             , 35.     To further negotiations on the Proindicus project, on or about

 September 13,2012,the defendant||||||||B|Bi^^^^^^^^
 the defendantsJl^lJjJJand                           and a
 senior Mozambican government official, among others.
                                                                 \




               36.     To help obtain Mozambique's agreement to Investment Bank 1's terms,

 including that any loan be at or near market rates and guaranteed by the Mozambican
                  defendants|||||||||||||||||||||||[|and^|^^^|^|||||||||||||||||||^^
 defendant MANUEL CHANG,Mozambique's Minister of Finance. On or about December

 22,2012, CHANG wrote a letter to Privinvest Co-Conspirator 2, which was forwarded to an
 employee ofInvestment Bank 1 ('Investment Bank 1 Employee 1"), an individual whose
 identity is known to the Grand Jury, explaining that "the financing ofthis project is still

 constiuined by the IMF imposed limitation on the Government for Mozambique to accept

 commercial credit for commercial projects. Therefore, we have devised an alternative

 solution whereby an SPV [Special Purpose Vehicle]... will be formed."

                                                 11
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 12 of 47 PageID #: 222




                      37.    On or about December 26,2012,the                                      sent

 an email to the defendant||||||||||||||||||||||[|^              preparation for a meeting in
 Mozambique between employees ofInvestment Bank 1,Privinvest and Proindicus to
 negotiate the terms ofthe transaction. In the email,|||||||||[|||||||||||emphasized: "But the only
 imperative matter for [Investment Bank 1] bro is [the defendant MANUEL CHANG's]
 signature of the guarantee for the loan."

                      38.    On or about February 28,2013,the defendant MANUEL CHANG

 signed the guarantee for the Proindicus Loan. In or about and between October 2013 and
 December 2013,the defendants|||||||||||||||||||||[|^^                               along with others,
 paid at least ^5 million in bribe and kickback payments for the benefit ofCHANG from a
 bank account in the UAE,through the United States, to a bank account in Spain.
                 ii             ■                                                •     .

                      (3) Conspiracy to Circumvent Investment Bank 1's Internal Controls and
                            Win Business for Investment Bank 1 in Connection with the Proindicus
                            Proiect. Including Paving Bribes to Mozambican Government Officials

                      39.    While negotiations over the Proindicus financings proceeded in 2012

 and early 2013,the defendantsj
HHjljH together with others, conspired to circumventInvestment Bank I's internal
 controls to enrich themselves and win the Proindicus business for Investment Bank 1,

 including through the payment of bribes to Mozambican government officials. At the time,
                                          Iwere agents acting within the scope oftheir employment on
 behalfofInvestment Bank 1, with the intent, at least in part,to benefit Investment Bank 1.

                      40.    Investment Bank 1's internal controls required employees, including

 the compliance department and the deal teaih, to evaluate the potential for corruption related
 to the Proinciicus project and the Mozambican government officials who would be involved
                                                         12
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 13 of 47 PageID #: 223




 in running it. Investment Bank 1's review process identified certain red flags concerning the
 proposed Proindicus transaction at an early stage. On or about March 9,2012,in response
 to a question from Investment Bank 1 Employee 1 as to whether there was a competitive
 bidding process that resulted in Privinvest being selected, the defendant||[||m|||||||||^H||
 replied by email, copying the defendant                       that the selection ofPrivinvest
 had not resulted from a competitive bid and that the deal had come about due to "high level
 connections" between Privinvest and the Mozambican government.

                 41.     In or about March 2012, in anticipation of arranging financing for the

 Proindicus project,Investment Bank 1 employees began conducting due diligence, or
 research, on the parties involved in the project. Accordingly, as early as approximately
 March 12,2012,Investment Bank 1 employees identified allegations of corruption
 associated with Privinvest Co-Conspirator 2. On that day.Investment Bank 1 Employee 1

 reported to his superior and the defendantjjjjjjjjjjjjjjj^^        Investment Bank 1 had
 previously designated Privinvest Co-Conspirator 2 as "an undesirable client. Furthermore,
 on or about March 13,2012,Investment Bank 1 Employee 1 began collecting approximately
 10 news articles containing potentially derogatory information regarding Privinvest Co-
 Conspirator 2, and exchanged emails with|m|regarding the information and articles.
                 42.      Notwithstanding the existence ofsuch red flags, while conducting due

 diligence on the Proindicus transaction as required by Investment Bank Ts internal controls,
 the defendants||[||||||B[|||||||||^^B||||[|||||||||||||[||||||||||[||||||^HHII^m
 information about the likelihood ofcorruption connected to the Proindicus transaction from
 Investment Bank 1's compliance department. For instance,in or about November 2012,at
 the direction ofthe head ofInvestment Bank Ts compliance department, members ofthe
                                                      13
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 14 of 47 PageID #: 224




Proindicus deal team consulted with a senior executive for Investment Bank 1's Europe,

 Middle East ^d Africa("EMEA")region (the"EMEA Executive"), an individual whose
identity is known to the Grand Jury, regarding any legal or reputational concerns that the

Proindicus transaction might raise for the bank. On or about November 19,2012,
               P                       ,    •

summarized tijiose discussions in an email he sent to Investment Bank 1 Employee 1, writing

that the EMEA Executive "said no to the combination of Moz[ambique] and your friend

[Privinvest Cp-Conspirator 2],so we need to structure him out ofthe picture." Similarly,
Investment Bank 1 maintained a report in its due diligence files describing Privinvest Co-

 Conspirator 2j as a"master ofkickbacks." Despite such information,                          and
Investment Bank 1 Employee 1 all failed to relay the EMEA Executive's concerns to

Investment B^c 1's compliance department, and the compliance department failed to pursue

 its inquiry further.

                   43.   Furthermore, the defendants
                                                   |
 and||||||||||||[|mi^m conspired to withhold from Investment Bank 1's compliance
               II .


 department that Privinvest and Proindicus sought to appoint an individual in Mozambique

 who had preyiously been involved in fraudulent conduct to Proindicus's Board of Directors.

 Specifically, even though Investment Bank 1 compliance personnel were responsible for

 choosing an extemal firm to perform due diligence on Proindicus's officers and directors, in
 or       Febijuary 2013, defendants|^^||||||||||||||||||||||||||||||||||||||||||||||||^^
                      Isecretly selected a due diligence firm("Due Diligence Firm 1"),the
 identity of which is known to the Grand Jury, to research the transaction and pre-screen the

 individuals icfpntified as directors ofProindicus to secure approval by Investment Bank 1
 compliance personnel.
               \                                    14
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 15 of 47 PageID #: 225




               44.    In or around February 2013,Due Diligence Firm I reported to the

 defendants^^Ulll^HIIIIIIIIIIIIIIIII^^^Himill^HIIIIIIIIIII^HIIIIIIIIimilll^^milll^^^
 the proposed directors ofProindicus had previously been involved in fraudulent conduct
 while he was an officer ofa Mozambican state-owned company.

           I did not share this information with Investment Bank 1's compliance department.
 Instead^^^^mUmiimilllH obtained a replacement group of directors, which
 included the defendant|||||||||||||||||||||||||||H,from Privinvest and Proindicus and asked
 Due Diligence Finn 1 for a background investigation on them. Due Diligence Firm 1
 reported fewer red flags related to the second group of directors.

               45.     On or about February 26,2013, having pre-cleared the second group of

 Proindicus directors and without revealing that two separate groups of directors had been

 researched,the defendan||||||H|||||||||H[Hforwarded the names ofthe second group
 of proposed directors to Investment Bank Ts compliance department for due diligence by the
 firm that the compliance department had selected("Due Diligence Firm 2"),the identity of
 which is known to the Grand Jury. After reviewing a report from Due Diligence Firm 2,the

 compliance department approved the new group of directors.

               (4) Conspiracy to Remove or Modify Conditions on the Proindicus Loan that
                     Had Been Consistent with Investment Bank 1's Intemal Controls

               46.     As part of its system of internal controls. Investment Bank 1 imposed
 conditions that Mozambique would have to meet to receive a loan. Some ofthose

 conditions, however,carried a risk of exposing the existence ofthe Proindicus project to the

 Mozambican public and members of Mozambique's government beyond the circle of
 government officials who were part ofthe fraudulent scheme. To conceal the fraudulent

                                               15
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 16 of 47 PageID #: 226




 scheme, avoid scrutiny and help win business for Investment Bank 1,the defendants

                                                                        together with others,

 removed sorrie ofInvestment Bank 1's conditions for the Proindicus Loan.

               47.    For example,Investment Bank 1 originally had required Proindicus to

 provide an opinion from the Attorney General of Mozambique concerning the validity ofthe

 government guarantee. On or about February 18,2013,the defendant||||||||||||||||||||||||||^^
 on behalf of both Privinvest and Mozambique,strenuously objected, explaining to the

 defendantim^^^^^^^^lin an email:''[T]he attorney general opinion is not
 mandatory ...I believe that this will not be accepted by Proindicus since its owner wanted to
 bypass public tender and normal bureaucratic procedures from day 1 by creating a private
 entity!I So they will never accept to inform the attorney general! The[Minister of

 Finance] guarantee is legally covered by a presidential decree." On or before February 28,

       the defendants||||||||||[|||||||||||||||||||||||||||[|||||||^^
 others, ultimately removed the requirement from the conditions Investment Bank 1 had

 imposed.

               48.    Similarly, on or about February 25,2013,the defendants|
                             I and^^^^^^^^^^^Htogether with others, removed

 Investment Bank 1's condition that Mozambique inform the IMF of the loan.

                       (replaced that condition with the less stringent requirement that
 Mozambique!represent to investors "that they [were]in compliance with their IMF and

 World Bank obligations." In fact, the IMF was not informed of the Proindicus Loan at the

 time ofthe transaction. Indeed, the IMF learned ofthe transaction only in or about 2016,


                                               16
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 17 of 47 PageID #: 227




 when its exposure contributed to the IMF's decision to cease providing aid and financing to
 Mozambique and caused a severe financial crisis in Mozambique.
                 (5) The Proindicus Loan and Recruiting ofInvestors in the United States

                 49.      After Investment Bank 1's compliance department approved the

 transaction on or about March 20, 2013,Investment Bank 1 agreed to arrange a $372 million

 syndicated loan to Proindicus, guaranteed by the Republic of Mozambique,pursuant to a
 written loan agreement. The defendant|||||||^^^^^^^^|signed the loan agreement on
 behalfofInvestment Bank 1,the defendant||||||||||||||||||||||||||||||^^            on behalf
 ofProindicus and the defendant MANUEL CHANG signed the govermnent guarantee on

 behalf of Mozambique.

                 50.      The Proindicus loan agreement provided that all payments by the

 borrower or the lenders would be paid to Investment Bank 1's bank account at a New York
 City-based financial institution C^New York City Bank 1"), the identity of which is known to
 the Grand Jury. The loan agreement also required Proindicus to "apply all amoimts
 borrowed by it under the Facility towards the financing ofthe Project." Furthermore,the
 loan agreement prohibited improper payments in connection with the Proindicus project,
 including payments that would violate the FCPA,the United Kingdom's Bribery Act("UK
 Bribery Act") and the Mozambican Anti-Corruption Law,
                  51.     On or about March 21,2013,Investment Bank 1 transfeh-ed the entire

 proceeds ofthe loan,less fees totaling approximately $44 million, through a bank account at
 New York City Bank I, directly to a bank account held by Privinvest at a bank in Abu Dhabi,
 UAE("UAE Bank 1"),the identity of which is known to the Grand Jury. Investment Bank
 1 immediately solicited United States-based investors to participate in the loan, in part by
                                                      17
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 18 of 47 PageID #: 228




sending them electronically, among other things, the Proindicus loan agreement and a

confidential information memorandum that summarized its terms.

              (6) Proin^cusLo^ Increase and Bribe and Kickback Payments tc
                        and


              52.        On or about'March 28,2013,the defendant|
notified the defendants|||||||mi^^|and^^^^^^^^^^^|and others
Investment Bank 1 that Proindicus sought to borrow an additional $250 million from

Investment Bank 1.
              I



              53.        On or about June 13,2013,the defendant MANUEL CHANG signed,

on behalf of Mozambique,a government guarantee for an additional $250 million in

borrowing by Proindicus. One day later, on or about June 14,2013,Investment Bank 1 and

Proindicus arnended their loan agreement to permit Proindicus to borrow up to an additional

$250 million from Investment Bank 1.

              54.        Even though Proindicus had conducted no operations, on or about June

23,2013,Investment Bank I's Credit Risk Management team agreed to loan an additional

$100 million to Proindicus based on a memorandum written by the defendantsHHI
                                                           together with others, representing

that Privinvesi required additional equipment.

                  55.    On or about June 25,2013,Investment Bank 1 wired approximately

$100 million less its fees through New York City Bank 1 to a Privinvest account at UAE

Bank 1. Investment Bank 1 marketed and sold portions ofthe debt to investors, including to

an investor in the United States.




                                                18
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 19 of 47 PageID #: 229




             56.     Throughout 2013 and 2014,using loan proceeds,Privinvest made
numerous kickback payments to the defendant|m||H|||[|H||H|[ On or about April 15,
2013,^^|^^|opened a bank account at a bank in Abu Dhabi,UAE('TJAE Bank 2"), the
identity of which is known to the Grand Jury. AfteiUmopened the account,
Privinvest wired bribe and kickback payments of more than $45 million from UAE Bank 1
accounts to^^^m^UAE Banlc2 accoxmt. Each payment was denominated in United
States dollars and each was routed and completed through the UAE banks' correspondent

bank accounts in New York City and passed through the Eastem District ofNew York, as
follows:


            Date             Amount                   Wire Instruction

     April 23,2013           $2,500,000 "partial pymt on consultancy agreement"

     May 26,2013             $1,000,000 "partial p3nnt on consultancy agreement"

     June.26,2013            $1,000,000 "partial pymt on consultancy agreement"

     July 25,2013            $1,000,000 "partial pymt on consultancy agreement"

     September 1,2013        $1,000,000   "partial pymt on consultancy agreement"

     September 25,2013      $15,600,000 "dividends payment"

     September 30,2013       $1,000,000 "partial payment on consultancy
                                        agreement"

     October 23,2013         $7,800,000 "divident pym"

     October 31,2013         $1,000,000 "partial pmt on consultancy agreement"

     December 3,2013         $1,000,000 'partial pmt on consultancy agreement"

     December 23,2013        $1,000,000 "partial pyt on consultancy agreement"

     January 27,2014         $1,000,000 "partial pyt on consultancy agreement"




                                            19
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 20 of 47 PageID #: 230




      February 27,2014             $250,000 "partial pyt on consultancy agreement"

      June 3,2014                $10,050,000 "dividends payment"


                    57.   The                              shared some ofthe bribes and

 kickbacks that he received from the fraudulent loan proceeds with the defendant

              0n or about and between June 12,2013 and October 27,2013,
               !'                                                     '
 transferred a total of approximately $2.2 million from bank accounts he held at UAE Bank 2
 to a bank account||||||||||||||||||held at UAE Bank 2.
               ii
        D.          EMATUM

                ; 58.     On or about August 2,2013,EMATUM entered into an approximately

 $785 million contract with Privinvest to purchase vessels, equipment and training to create a

 state-owned tijana fishing company. On or about August 30,2013,Investment Bank 1 agreed
                i


 to make up tc^ $850 million in loans guaranteed by Mozambique to EMATUM (the
               'i

 "EMATUM Loan"). The EMATUM loan agreement was signed by, among other people,

 the defendani^^^^^^^^lon behalf ofInvestment Bank 1 and the defendant
                                I on behalf ofEMATUM. The defendant MANUEL CHANG
 signed the government guarantee on behalf of Mozambique. On or about September 11,

 2013,Investment Bank 1 loaned approximately $500 million to EMATUM to finance the

 EMATUM project and, because Investment Bank 1 refused to loan additional funds, on or
 about October 11,2013,Investment Bank 2 loaned an additional approximately $350.million

 to EMATUM.




                                                  20
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 21 of 47 PageID #: 231




              (1) The Fabricated Rationale for the EMATUM Loan

               59.    In or about May 2013, while Investment Bank 1 was increasing the
 Proindicus Loan by approximately $100 million,the defendants|
                                                                               together with

 others, agreed to a scheme for Mozambique to borrow another $850 million. A significant
 portion ofthe additional funds would be funneled to Privinvest and then misappropriated, at
 least in part, to make additional bribe and kickback payments,pay inflated profits and make
 loan payments on the Proindicus Loan to prevent discovery ofthe co-conspirators' fraudulent
 scheme.

               60.    In approximately July 2013,the defendant]
 announced to others at Investment Bank 1 that he intended to leave the bank, but he

 remained a bank employee on leave until on or about September 13,2013. Investment Bank
 1 also placed the defendant[||||||||||||||||||||||||^ leave on or about July 22,2013 and
 terminated her on or about August 21,2013.

               61.    During the summer of2013,contrary to Investment Bank 1 policies
                     defendants|||m||||||m|||||||||||||^|H^^m||m^^|us^^
 personal email accounts to conspire with Mozambican government officials and Privinvest
 employees to effectuate a large loan through Investment Bank 1 for the EMATUM project.
 For example,on or about July 4,2013^^H^mused his personal email account to email
          I and the defendant                   questions about a proposal^HK
 had drawn up to create a tuna fishing fleet. In response, on or about July 4,2013,
              replied that the defendant||||||||||||||||||^mi||||||||||[would "go ahead in all
 suggestions needed in order to maximize funding size."
                                               21
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 22 of 47 PageID #: 232




                   62.    By the end of July 2013,the defendants



            together with others, had established the details of the EMATUM project as a

 pretext to justify the maximum possible loan amount,rather than to meet legitimate fishing
 needs ofthe EMATUM project. For example, on or about July 21,2013,

 emailed[||||Um|||[|[||copyin^^^^^HjlljjmHljat their personal email accoimts:
              il



 "[W]e need your Marshall skills to finish by August 19... we wiU go for 800 million$ so we
 keep a cushion for Proindicus interest payment next year." Later in the email conversation,
                   idded:"We can decrease the trawlers to 25 and add two 45 meters OPVs

 [military-style trimaran boats] with special systems to 'protect' the trawlers. Is diat better

                          I responded on or about July 21,2013,to^^^^^^^ndHjlllljlH
 wilting, in part:"2 big fisheries makes a lot ofsense and ties into Fisheries Master Plan!"
                   63.    Moreover,to avoid detection ofthe ongoing firaudulent scheme,the

 defendants|mi||^^^|^^^^^HIIIHIH^^l
                           jalsQ planned to use some ofthe EMATUM Loan to pay the debt of
 the earlier Proindicus project. On or about July 21,2013,^^^^^^wrote an email to
                            land                stating:"[W]e should also keep a cushion for

 Proindicus of$17mn so that we don't need to go back to MoF [Ministry ofFinance] and they

 are on our side.


                    (2) Conspiracy to Circumvent Investment Bank 1's Internal Controls and
                         Win Business for Investment Bank 1 in Connection with the EMATUM
                         Project. Including Paving Bribes to Mozambican Government Officials

                   64.    The defendants

                             together with others, conspired to circumvent Investment Bank 1's
                                                 22
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 23 of 47 PageID #: 233




 internal controls to enrich themselves and win business for Investment Bank 1 in connection

 with the EMATUM project. Thus, even though still employed by Investment Bank 1,
             I and^^^^^^sought to conceal their involvement in setting up the EMATUM
 project by using personal email accounts and removing all references to themselves from
 documents they had prepared. For example:

                            (a)       On or about July 27,2013,in response to a request from the

 defendant^^^^^^^Hfor information on the tuna fishing proposal, the defendant

                            [used his personal email accoimt to send an email to the defendant
                            copying the defendan^m|||^^H||||^^|^^on her personal email
 account, stating:"We are going to send both shortly. Pise bro don'tjust forward but rather

 create new email and attach the docs,[Investment Bank I]is very sensitive to seeing our

 names involved."

                            (b)        On or about July 27,2013,the defendan

                using her personal email account, sent an email concerning the tuna fishing

 proposal to the defendants|||||||||||||||||||^^                                addressing the
 email to||||||||[[||||||[[|personal email account, stating:"HiUj-sending you a full info
 package to please send to|[[|||[||||||||[[[||^^ in a clean email(without my email details)."
 Minutes later,^^^^^^Psent documents she titled "feasibility materials" and"financial
 model"to^^^Hlfani
                             (c)      In response, on or about July 27,2013,the defendant|
             [used his personal email account to instruct the defendani                            on




 her personal email account: "[I]f you go into the properties of each doc, it shows you as the
 author. You may want to delete [the metadata] and resend" the documents. Later the same
                                                      23
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 24 of 47 PageID #: 234




 day, using the same personal email accounts^^^^^Hsent an email to

 *l*m sure                    can sanitize worst comes to worst and delete the author.

                 65.      In addition,the defendants

                                                  Icreated fake competing bids from contractors
 for the EMATUM project in anticipiation of an inquiry fi*om Investment Bank 1 as to why

 Privinvest wquld be awarded the project. For example, on or about July 31,2013,HH
 sent an emaili|to the||||||||||||||||^^                    "Guys,below is the argument that I
 think we(or rather the Borrower)should present to [Investment Bank 1] next week when in

 Maputo ....The sponsors ofthe Borrower(ie the various Ministries, but principally SISE)

 at the behest of the President went out to 4 shipyards[we need to have names] asking for

 proposals to build a fleet....There was no need legally to have a public tender as

 procurement rules don't apply to private companies, but nonetheless they sought a number of

 bids.[]ONLY ADM [a Privinvest entity] responded with the full package and offered an

 integrated solution with fishing surveillance, command center and boats."

 repUed:"Let's say they contacted South African yards and Spanish + Portuguese. Without

 naming."

                j 66.     In an effort to ensure that Investment Bank I would arrange the

 EMATUM Loan,the defendant^^^jjjjjjjjjjjjj^^                    fake bid information in a
 memorandum he wrote and submitted to Investment Bank 1 in or about August 2013 to gain

 approval for the EMATUM Loan,falsely asserting that the Privinvest proposal was deemed

 the most competitive one in comparison to bids from three other international companies.

                 67.      Moreover,in or about early August 2013,the defendant

          jtravelled to Mozambique to lead Investment Bank 1's due diligence for the
                                                  24
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 25 of 47 PageID #: 235




 EMATUM transaction. In furtherance ofthe JBraudulent scheme,               and the defendants

                        and||||^||||||||||||||m^^|provided talking points and suggested
 answers to Mozambican government officials for due diligence meetings with Investment

 Bank 1 in an effort to ensure that Investment Bank 1 would arrange the loan.

                        The defendantsjjjjjjjjjj^l^ljjjjlim ^^IllilllH^^lllllliHI'
 the knowledge ofthe defendant[||||||||[||||||^|, also continued to hide their own
 involvement in the due diligence process. On or about August 4,^013,|H|[|H sent an
 email to the defcndant||[[|[||||||[||||H|copying|[||||^|stating:'Tlse remind [the
 defendantjjjjjjjjjjjjjll^^                not to mentionH^^^^H[||and
[Investment Bank 1]team! They cannot know we are involved in this project!!!! Ifthere is
 a slip up, say he knows us from the previous deal."

                (3) The EMATUM Loan Agreement and Solicitation of United States
                      Investors


                69.     On or about August 30, 2013,Investment Bank 1 entered into the

 $850 million loan agreement with EMATUM. The EMATUM loan agreement was signed

 by,among others,the defendant||||||||||||||^^          on behalfofInvestment Bank I and the
 dcfendant|[|||||||||||||||||^^                  behalf ofEMATUM. The defendant MANUEL
 CHANG signed the government guarantee on behalfof Mozambique.

                70.     The EMATUM loan agreement provided that all payments by the

 borrower or the lenders would be paid to Investment Bank I's bank account at New York

 City Bank 1. The agreement also required EMATUM to "apply all amounts borrowed by it
 under the[EMATUM loan agreement] towards...the purchase offishing infrastructure,

 comprising of27 vessels, an operations centre, and related training." The loan agreement

                                                   25
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 26 of 47 PageID #: 236




 also prohibited improper payments in connection with the project, including payments that

 would violate the FCPA,the UK Bribery Act and the Mozambican Anti-Corruption Law.

               71.     On or about September 11,2013,Investment Bank 1 sent $500 million

in loan proceeds,less its fees, to Privinvest. Investment Bank 1 funded the EMATUM Loan

by selling loan participation notes to investors in the United States and elsewhere. By email

and other electronic means.Investment Bank 1 sent potential investors, including United

States investors, materials that included the EMATUM loan agreement and an offering

circular. Like the loan agreement,the offering circular stated:"The proceeds from the Loan

will be used by the Borrower towards the financing ofthe purchase offishing infrastmcture,

comprising of27 vessels, an operations centre and related training and for the general

corporate purposes ofthe Borrower."

              72.      In reliance on the representations in the loan agreement and offering,

circular, investors,including investors in the United States, purchased EMATUM loan

participation notes.

              73.      Despite projections that EMATUM would generate annual fishing

revenues of approximately $224 million by December 2016, it generated virtually no revenues

and, as of approximately late 2017, conducted no fishing operations. EMATUM defaulted

on its financing payment due on or about January 18, 2017.

              (4)      Bribes and Kickbacks to the Defendanl^^^^^^^^^H and
                       Mozambican Government Officials


              74. The defendant^^^^^^^m^also received bribe and kickback
payments directly from Privinvest for his role in the fraudulent scheme. Specifically, on or

about October 20,2013,the defendant                           sent an email to the defendant


                                               26
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 27 of 47 PageID #: 237




                      Iwith^^^^Hbank account information at UA£ Bank 2, referring to

          Ias "Uncle," and adding,"[i]f we can do something this week he would appreciate it.'

 That same day, on or about October 20,2013,Um[forwarded the request to the
 defendantjj^^jjjjjjjjjjj^^ writing,"Uncle..•H|||[|||| Total of4."
                75.     On or about and between October 23,2013 and February 27,2014,

 Privinvest wired approximately six payments totaling approximately $4.49 million from its

 bank account at UAE Bank 1 to the defendantH||H||m||H|||uA£ Bank 2 account.
 Each payment was routed through the UAE banks' correspondent bank accounts in New

 York City. Privinvest made the following bribe and kickback payments to

               Date             Amount                     Wire Instruction

      October 23,2013             $800,000 "pymt on consultancy agreement"
     —j


      November 27,2013            $800,000 "pmt on consultancy agreement"

      December 23,2013            $800,000 ^'pyt on consultancy agreement"

      January 27,2014             $800,000 "pyt on consultancy agreement"

      January 28,2014             $799,960 "pyt on consultancy agi'eement'.'

      February 27,2014            $500,000 "pyt on consultancy agreement."


                       The defendants||||||||||^|||||||^ ^^^^^^mcontinued
 coordinate the payment of bribes to Mozambican government officials. On or about April 8,

 2014,||||Hlimsent an email to||||m[[|||providing an accounting of bribes through the
 Proindicus and EMATUM projects and stating that Privinvest had paid "125 [million U.S.

 dollars]for all for everything...." |[||H||Hlisummarized the distribution ofthe bribes,
 including $8.5 million to the defendant||||||||||||||||||||||||||||||^^ $8.5 million to
 Mozambican Co-Conspirator 1,$15 million to the defendant|^|||||||||[||||||||||[||||||||||^
                                               27
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 28 of 47 PageID #: 238




 $7 million to the defendant MANUEL CHANG and $3 million to Mozambican Co-

 Conspirator 3, among others.

                    77.   In an effort to conceal the unlawful nature ofthese payments,the

 defendants||||||^^|[B|[B|||B|||||||H||||||||B|||||||[|||||||B||||B||used
                I




 party entities and fabricated invoices to distribute money to the Mozambican government

 officials. For example, on or about October 17,2013,m|^^H|[wrote an email to|||||||[||
              s^ing:"I need asap invoices in the name of: Logistics International Abu Dhabi

 [a Privinvest-related company]. Invoices for everything my brother. Each one mentioning

 the subject(real estate purchase...etc....). Even for Pantero [the defendant MANUEL

 CHANG],a small paper say 'consultancy fees."'

                    78.   Accordingly, on or about and between October 20,2013 and December

 4,2013,the defendant[||||||||||[||||||[|||[|^        Privinvest to make bribe payments of
 approximately $5 million,from Privinvest's UAE-based bank account, through the Eastern

 District ofNew York,to a bank account in the name ofa company controlled by the

 defendant MANUEL CHANG.

         E.         MAM


                    (1)   MAM Loan Agreement

                    79.   On or about May 1,2014, MAM and Privinvest executed an

 approximately $500 million contract for Privinvest to, among other things, build a shipyard,

 provide additional naval vessels and upgrade two existing facilities to service Proindicus and

 EMATUM vessels.


                    80.   On or about May 20,2014,Investment Bank 2 and the Privinvest entity

 Palomar, acting through the defendants^^^^^^^^^^Handl
                                                 28
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 29 of 47 PageID #: 239




 together with others, arranged a syndicated loan ofup to $540 million to MAM,guaranteed

 by the Republic of Mozambique(the"MAM Loan"). Investment Bank 2 solicited investors,

 using, among other things, the MAM loan agreement and a confidential information

 memorandum that summarized its terms. As with the Proindicus and the EMATUM loans,

 the loan agreement required that the MAM loan proceeds be used for project purposes and

 prohibited illegal and corrupt payments. The defendant||||||||||||||||^^^^||||||||^^
 the loan agreement on behalfof MAM,and the defendant MANUEL CHANG signed the

 government guarantee on behalf of Mozambique.

               81.     The MAM loan agreement also provided tliat all payments required

 under the agreement were to be ihade through a bank account in New York City at a New

 York City-based financial institution("New York City Bank 2"), the identity of which is

 known to the Grand Jury. .

               82.     On or about and between approximately May 23,2014 and June 11,

 2014, MAM borrowed approximately $535 million ftom Investment Bank 2, guaranteed by

 the Republic of Mozambique, which Investment Bank 2 sent directly to Privinvest through
 correspondent bank accounts at New York City Bank 2.

             . (2) MAM Bribe and Kickback Payments

               83.     An accounting spreadsheet maintained by the defendant!

         Ireflected that Privinvest made bribe and kickback payments to obtain the MAM

 contract. Such payments included approximately $13 million to the defendanti
                 approximately $5 million to the defendant MANUEL CHANG,

 approximately $918,000 to Mozambican Co-Conspirator 2 and approximately $1.8 million to

 Mozambican Co-Conspirator 3.
                                               29
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 30 of 47 PageID #: 240




               84.    Despite projecting approximately $63 million in operating revenues by
 the end ofits first year of operations, MAM generated virtually no revenues and defaulted on
 its loan payment due on or about May 23,2016.

        F.     EMATUM Exchange

               85.    In or about 2015,Proindicus,EMATUM,MAM and Mozambique

 encountered problems servicinjg the approximately $2 billion in debt they had amassed in
 2013 and 2014,including as a result ofthe Proindicus,EMATUM and MAM Loans.

 Furthermore, at around the same time, Mozambican government officials, including the
 defendant                              received inquiries from the IMF concerning the use of

 some of the loan proceeds.

               86.    To hide from the public and the IMF the near bankruptcy ofthe project
 companies resulting from loan proceeds being diverted as part ofthe fraudulent scheme,
 avoid inquiry from the IMF and conceal discovery ofthe scheme,several ofthe co-
                              defendant^llHIHIIIIIIIIIIIII^^
                         proposed to exchange the EMATUM loan participation notes for
 Eurobonds issued directly by the Mozambican government.

               87.    In furtherance ofthe fraudulent scheme, in or about and between March

 2015 and May 2015,Investment Bank 1 employees,together with the
                                     |and|||||||||||||m|||m organized
 Mozambican!government officials to convince them to restructure the existing loans by

 converting them into Eurobonds. The Mozambican government accepted the co-
 conspirators' recommendation and hired Investment Bank 1 and Investment Bank 2 to


                                               30
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 31 of 47 PageID #: 241




conduct the exchange and Palomar, which employed^^^^^^d^^^^^ as an adviser
for the exchange.

              88.    On or about March 9,2016,Investment Bank 1 and Investment Bank 2

announced the exchange. To convince investors to exchange their loan participation notes

for Eurobonds,the defendants|H|[[|mm^|and^^^^^HH||H|together
with bankers at Investment Bank 1 and Investment Bank 2, prepared documents that were

sent to investors, including in the United States. The exchange documents failed to

adequately disclose the existence ofthe Proindicus and MAM Loans or the maturity dates of

those loans. The documents therefore contained false and misleading information about the

Eurobonds and Mozambique's creditworthiness.

              89.    By on or about April 6, 2016,based upon the co-conspirators'false and

misleading information, the EMATUM investors consented to the exchange, resulting in the

exchange ofthe EMATUM LPNs for Eurobonds on that same day.

       G.     Proindicus. EMATUM and MAM Loan Defaults


              90.    Following the 2016 EMATUM exchange,in or about and between May

2016 and March 2017, Proindicus,EMATUM and MAM each defaulted on their loans, and

Proindicus,EMATUM and MAM proceeded to miss more than $700 million in loan

payments.

      H.      Summary ofBribe and Kickback Pavments

              91.    In furtherance ofthe fraudulent scheme,numerous Mozainbican

government officials received bribe and kickback payments from Privinvest in coimection

with the Mozambican projects. Specifically:



                                            31
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 32 of 47 PageID #: 242




                              (a)      The defendant MANUEL CHANG received at least v$5 million

 in bribe and kickback payments from Privinvest.

                             (b) The defendant!                                 received at least


 $12 million in bribe and kickback payments from Privinvest.

                             (c)       The defendant                             received at least


 $8.5 million in bribe and kickback payments from Privinvest.

                             (d)       Mozambican Co-Conspirator 1 received at least $8.5 million in

 bribe and kickback payments from Privinvest.

                             (e)       Mozambican Co-Conspirator 2 received at least $9.7 million in

 bribe and kickback payments from Privinvest.

                              (f)      Mozambican Co-Conspirator 3 received at least $2 million in
               j

 bribe and kickback payments from Privinvest.

                       92. The defendant||||||||||[[||||||||||||||^       approximately $15 million
 from the proceeds ofPrivinvest's fraudulent scheme. In or about and between May 2013
                   I




 and July 2014,Privinvest paid|[[||||||||||||||||these funds in a series ofwire transfers, many of
 which were paid through a correspondent bank account in New York City and passed

 through the Eastem District of New York.

                       93.    Also in furtherance ofthe scheme,the defendants]
                          landj^^jjjljjjjjjjjjjjjjj^^           bribe and kickback payments in
 connection with the Mozambican projects. Specifically:

                              (a) The defendant|[|||||||[|||||||||[[|||^^ received over $45 million
 in bribe and kickback payments from Privinvest in connection with the Mozambican

 maritime projects. Many ofthese bribe and kickback payments were paid through a
                                                        32
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 33 of 47 PageID #: 243




 correspondent bank account in New York City and passed through the Eastern District of

 New York.


                      (b) The defendant^^mmi^^lreceived bribe and kickback
 payments totaling approximately $4.5 million from Privinvest. At least one bribe and

 kickback payment from Privinvest was paid through a con*espondent account in New York

 City and passed through the Eastern District of New York.

                      (c) The defendant^l^l^HIHreceived bribe and
 kickback payments ofat least $2.2 million from the defendant]

                                        COUNT ONE
                             (Conspiracy to Commit Wire Fraud)

              94.     The allegations contained in paragraphs one through 93 are realleged

and incorporated as iffully set forth in this paragraph.

              95.     In or about and between 2011 and the date ofthe filing ofthis

Indictment, both dates being approximate and inclusive, within the Eastem District of New

York and elsewhere, the defendants^^^||||||^||||||||||||||[^^^^HmMANUEL
changJ
                                               together with others, did knowingly

intentionally conspire to devise a scheme and artifice to defraud one or more investors and

potential investors in Proindicus, EMATUM and MAM,and to obtain money and property

from them by means of one or more materially false and fraudulent pretenses, representations

and promises, and for the purpose of executing such scheme and artifice, to transmit and

cause to be transmitted by means of wire communication in interstate and foreign commerce




                                              33
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 34 of 47 PageID #: 244




 writings, signs, signals, pictures and sounds, contrary to Title 18, United States Code,

 Section 1343.

                    (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                            COUNT TWO
                               (Conspiracy to Commit Securities Fraud)

                    96.    The allegations contained in paragraphs one through 93 are realleged

 and incorporated as if fully set forth in this paragraph.

                    97.    In or about and between 2013 and the date ofthe filing of this

 Indictment, both dates being approximate and inclusive, within the Eastern District of New

 York and elsewhere,the defendants||||||||||[||||m||||||m||||||H[|[|MANUEL
 CHANG,

                             together with others, did knowingly and willfully conspire to use and
              '!



 employ one or more manipulative and deceptive devices and contrivances, contrary to Rule

 1 Ob-5 ofthe Rules and Regulations ofthe United States Securities and Exchange

 Commission,!Title 17, Code ofFederal Regulations, Section 240.1Ob-5, by:(i)employing
              I I




 one or more devices,schemes and artifices to defraud;(ii) making one or more untrue

 statements of material fact and omitting to state material facts necessary in order to make the

 statements made,in light of the circumstances under which they were made,not misleading;

 and (iii) engaging in one or more acts, practices and courses of business which would and did

 operate as a fraud and deceit upon investors and potential investors in EMATUM,in

 connection v^th the purchase and sale ofinvestments in EMATUM,directly and indirectly,
 by use of means and instrumentalities ofinterstate commerce and the mails, contrary to Title

 15, United States Code, Sections 78j(b) and 78ff.

                                                  34
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 35 of 47 PageID #: 245




                     98.       In furtherance oftlie conspiracy and to effect its objects, within the

 Eastern District ofNew York and elsewhere, the defendantsi

               MANUEL CHANG,|
|||||||||||||||anci||||||||||||^^             together with others, did commit and cause to be
 committed,among others,the following:

                                                 OVERT ACTS


                              (a)     On or about June 26,2013,Privinvest sent approximately

$1 million from the Proindicus loan proceeds to a banlc account thatjUmheld at UAE
 Bmik 2,which payment passed through a correspondent bank account in the United States

 and the Eastem District of New York.

                              (b) On or about July 21,2013J||||||||[Hwrote an email to
                                Iand^^^^^^^H stating:"[Wje should also keep a cushion for

Proindicus of$17mn so that we don't need to go back to MoF and they are on our side."

                              (c)     On or about July 25,2013,Privinvest sent approximately

$1 million from the Proindicus loan proceeds to a bank account that[m||||||held at UAE
Bank 2,which payment passed through a correspondent bank account in the United States

 and the Eastem District of New York.

                              (d)     On or about September 1,2013,Privinvest sent approximately

$1 million from the Proindicus loan proceeds to a bank account that^Hllheld at UAE
Bank 2, which payment passed through a correspondent bank account in the United States

and the Eastem District of New York.


                              (e)     On or about October 11,2013,Investment Bank 2 sent

$350 million in EMATUNl loan proceeds,less its fees of more than $37 million, to
                                                       35
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 36 of 47 PageID #: 246




 Investment Bank I's bank account at New York City Bank 1, which payment passed through

 the Eastern District ofNew York.

                     (f)     On or about October 11,2013,Investment Bank 1 sent

 approximately $312 million in EMATUM loan proceeds from New York City Bank 1 to
 Privinvest, which payment passed through the Eastem District of New York.
                     (g)     On or about October,23, 2013, a Privinvest entity with a bank
 account in the UAE sent approximately $800,000 to||||||||||||||||bank account at UAE Bank 2,
 which passed,through a correspondent bank account in the United States and through the
 Eastem District of New York.

                     (h) On or about November 24,2013»|||||||||||i||||^^^^
              m invoice for $400,000 for a "Real Estate Project Purchase in Mozambique

 Project," to be paid to the UAE-based bank account ofa third party.

                      (i)    On or about November 26,2013,Privinvest wired $400,000

 from its UAE-based bank through a bank in New York City to the UAE-based bank account

 specified in the invoice referenced in subparagraph(h)above, which payment passed through
 the Eastem District ofNew York.

                      (j) On or about March 31,2014||^^^m^|||||||sent
 an invoice for $1 million from a UAE-based third-party entity for "CONSTRUCTION

 WORK IN THE MOZAMBICAN EXCLUSIVE ECONOMIC ZONE(EEZ)."

                      (k)    On or about April 2,2014,Privinvest wired $1 million from its

 UAE-based bank through a bank in New York City and through the Eastem District of New

 York to the UAE-based bank account specified in the invoice referenced in subparagraph Q)

 above.

                                              36
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 37 of 47 PageID #: 247




                      (1)    On or about April 8,                            I
 invoice for $1.75 million for a "Real Estate Project Purchase in Mozambique."

                      (m) On or about April 9,2014,Privinvest wired $1 million from its

 UAB-based bank through a bank in New York City and through the Eastern District of New

 York to the UAE-based bank account specified in the invoice referenced in subparagraph (1)

 above.

                      (n)    On or about May 28,2014,Privinvest wired $976,000 from its

 UAE-based bank account through a bank in New York City and through the Eastern District

 ofNew York to the UAE-based bank account specified in the invoice referenced in

 subparagraph (1) above.

                      (o) On or about April 8,2014j|||H|||||sent an email to
          Idetaihng bribes and kickbacks Privinvest paid or intended to be paid in connection

 with the Proindicus and EMATUM projects.

                      (p) On or about March 14,2016,||||||||[|||||||^^and other co-
 conspirators flew from London, England to John F. Kennedy International Airport,in

 Queens, New York,to attend meetings with investors regarding the exchange ofthe

 EMATUM loan participation notes for Eurobonds.

                      (q)    On or about March 15,2016, during a meeting in New York

 City|H|m||||||^|together with others, provided false and misleading information to
 investors regarding Mozambique's economic prospects, debt level and its ability and

 intention to meet its EMATUM debt obligations to induce them to exchange EMATUM loan

 participation notes for Eurobonds.

                (Title 18, United States Code, Sections 371 and 3551 et seq.)
                                              37
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 38 of 47 PageID #: 248




                                        COUNT THREE
       (Conspiracy to Violate the FCPA Anti-Bribery and Internal Controls Provisions) •

               99.     The allegations contained in paragraphs one through 93 are realleged

 and incorporated as iffully set forth in this paragraph.

                100. In or about and between January 2012 and February 2017,both dates

 being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

 defendants|||||||^H^^^^m|||m^^^^^^^^^^^^m^H|||||||||m together
 with others, did knowingly and willfully conspire to commit offenses against the United

 States, namely:

                      (a)     Being an employee and agent of an issuer, to corruptly make use

 ofthe mails and means of instrumentalities ofinterstate commerce in furtherance of an offer,

 payment, promise to pay, and authorization ofthe payment of any money, offer, gift, promise

to give, and authorization ofthe giving of anything of value, to one or more foreign officials,

 and to one or more persons, while Icnowing that all or a portion ofsuch money and thing of

 value would be and had been offered, given, and promised to one or more foreign officials,

for puiposes of: (i) influencing acts and decisions of such foreign official in his or her official

 capacity;(ii)inducing such foreign official to do and omit to do acts in violation ofthe

 lavffiil duty ofsuch official; (iii) securing any improper advantage; and (iv)inducing such

foreign official to use his or her influence with a foreign govemment and agencies and

instrumentalities thereofto affect and influence acts and decisions ofsuch govemment and

 agencies and instrumentalities, in order to assist Investment Bank 1 and others in obtaining

 and retaining business, for and with, and directing business to, Privinvest,Investment Bank




                                                38
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 39 of 47 PageID #: 249




                                    and others, contrary to the FCPA,Title 15, United States

Code, Sections 78dd-l and 78ff; and

                     (b)     To circumvent and cause to be circumvented a system of

internal controls at Investment Bank 1, contrary to Title 15, United States Code, Sections

78m(b)(2)(B), 78m(b)(4), 78m(b)(5) and 78ff(a).

              101. In furtherance ofthe conspiracy and to effect its objects, within the

Eastern District ofNew York and elsewhere, the defendants

                                       together with others, did commit and cause to be

committed, among others, the following:

                                         OVERT ACTS


                     (a)     On or about November 19,2012J               I sent an email to

Investment Bank 1 Employee 1, stating that the EMEA Executive "said no to the

combination of Moz[ambique]and your Mend [Privinvest Co-Conspirator 2], so we need to

structure him out ofthe picture."

                     (b) In or about February 20f3,|^^Hm|H|[[|and^|^H|
commissioned Due Diligence Firm 1 to advise on potential cormption and bribery risks

involving members ofthe Mozambican government in the contemplated Privinvest

transaction, which diligence|||^||||H^HH^|||and|||m|||||||then purposefully concealed
from Investment Bank 1's compliance depaitment.

                     (c) On or about Febmary 15,2013,|^H|||^nd|||H^^mprovided
a list of Proindicus's intended directors to Due Diligence Firm 1 to pre-screen the potential

directors.




                                                39
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 40 of 47 PageID #: 250




                       (d) On or about June 21,2013,^||||||||||||||||||mand|
 submitted a memorandum to Investment Bank 1 *s Credit Risk Management team that falsely

 described why the Proindicus Loan was being increased and failed to inform Investment

 Bank 1 that the proposed loan increase was being used to make bribe and kickback payments

 to the co-conspirators, including Mozambican government officials.

                       (e)     On or about July 8,2013,Privinvest made a payment of$1

 million fi:om its bank account in the UAE to a bank account in Portugal for the benefit ofj

llllllllllllllim \^hich passed through a correspondent bank account at New York City Bank 1
 and the Eastern District of New York.


                       (f) On or about July 27,2013,|||||m|||sent an email from his
 personal email accounttoH|||[mat her personal email account,stating:"[I]f you go into
 the properties ofeach doc, it shows you as the author. You may want to delete and resend"

 the documents.

                      (g) On or about August 4,2013||||U||||||using her personal
 email account, sent an email tc|||H|||||||||||at his personal email account that stated:"[A]s
 promised, below is suggested 'script' for the DD [due diligence] meeting with the lady from

 Ministry ofFisheries. These questions have been answered very well before so should

 ensure a very productive low risk meeting. It overlaps well with the [Investment Bank 1]

 list."


                       (h) On or about August 4,2013,m||||||||||sent an email to|
            [providing information for a due diligence meeting with Investment Bank 1
 scheduled for the next day.



                                                40
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 41 of 47 PageID #: 251




                        (i)    On or about August 5,2013,^^^^|used her personal email
 account to send|^^^^at his personal email account another due diligence script, which,
 she explained,"[M]ay be helpful to go to S as it has gone to||||||||||||||||m||||so he should be
 prepared to handle the DD [due diligence] questions on competition, export plans and why
 ADM[Abu Dhabi MAR]that are part ofthe list."

                        (j)    On or about August 5,2013                        Mozambique

 and led the Investment Bank 1 deal team conducting due diligence for the EMATUM LPN

 transaction.

                       (k)     On or about September 11,2013,Investment Bank 1 sent

 approximately $500 million in EMATUM loan proceeds,less its fees,to Privinvest, which
 payment passed through a correspondent bank account at New York City Bank 1 and the
 Eastern District of New York.

                        (1)    On or about October 23,2013,Logistics Intemational sent a

 wire transfer of$1.175 million to a Mozambican bank account for the benefit ofHf
                which payment passed through a correspondent bank account at New York City

 Bank 1 and the Eastern District of New York.

                       (m)     On or about May 15,2014, after receiving an email from a
                                                    I



 member ofthe Investment Bank 1 deal team asking him to provide verification of

 EMATUM's bank account details,|||||||||||||||||||^^         the request tolHi^l who
 responded:"I am trying to get hold ofuncle|||||||||||^^ Don't have a call pise until I have
 spoken with him and conformed wot the[expletive] this is about."

                        (n)    On or about the same day. May 15,2014, after spealdng with
                     Iwrote an email to^^^^^||||^^^d|||||||[||||||||||^^ stating:"Uncle
                                               41
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 42 of 47 PageID #: 252




 sorting it out. There is some stupid UK regulatory requirement         In any event I told

 him to tell[an Investment Bank 1 employee who made the initial request],that she is fired if

 she doesn't behave in the ftiture!"

                 (Title 18, United States Code, Sections 371 and 3551 ^S|^.)

                                         COUNT FOUR
                          (Conspiracy to Commit Money Laundering)

                 102. The allegations contained in paragraphs one through 93 are realleged

 and incorporated as if fully set forth in this paragraph.

                 103. In or about and between 2013 and the date ofthe filing ofthis

 Indictment, both dates being approximate and inclusive, within the Eastem District ofNew

 York and elsewhere, the defendants]                                           lNUEL

 CHANG,I
             J
                                                  together               knowingly

 intentionally conspire to transport, transmit and transfer monetary instruments and funds to
 one or more places outside the United States from one or more places inside the United

 States, and to one or more places inside the United States from one or more places outside

 the United States,(a) with the intent to promote the carrying on ofone or more specified

 unlawful activities, to wit:(i) a violation ofthe FCPA,Title 15, United States Code, Sections

 78dd-l and 78ff;(ii) offenses against a foreign nation involving the bribery of a public

 official or misappropriation, theft, and embezzlement of public funds by and for the benefit

 ofa public official, in violation of Mozambican law, as defined in Title 18, United States

 Code,Section 1956(c)(7)(B)(iv);(iii) wire fraud,in violation of Title 18, United States Code,
 Section 1343; and(iv)fraud in the sale of securities, in violation ofTitle 15,United States

                                                42
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 43 of 47 PageID #: 253




Code, Sections 78j(b) and 78ff(collectively, the "Specified Unlawful Activities"), contrary

to Title 18, United States Code, Section 1956(a)(2)(A); and(b)knowing that the monetary

instruments and funds involved in the transportation, transmission and transfer represented the

proceeds ofsome form of unlawful activity, and knowing that such transportation,

transmission and transfer was designed in whole and in part to conceal and disguise the

nature, location, source, ownership and control ofthe proceeds ofone or more specified

unlawful activities, to wit: the Specified Unlawful Activities, contrary to Title 18, United

States Code, Section 1956(a)(2)(B)(i).

              (Title 18, United States Code, Sections 1956(h) and 3551 ^^.)

                         CRIMINAL FORFEITURE ALLEGATION
                                     AS TO COUNT ONE


               104. The United States hereby gives notice to the defendants charged in

Count One that, upon their conviction ofsuch offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a).(2), which requires any person

convicted ofsuch offense, to forfeit any property constituting, or derived from, proceeds

obtained directly or indirectly as a result ofsuch offense,

               105. If any ofthe above-described forfeitable property, as a result ofany act

or omission ofthe defendants:

                      (a)    cannot be located upon the exercise of due diligence;

                     (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)    has been placed beyond the jurisdiction ofthe court;

                     (d)     has been substantially diminished in value; or




                                               43
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 44 of 47 PageID #: 254




                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code,Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1),to seek forfeiture of any other

property ofthejdefendants up to the value ofthe forfeitable property described in this forfeiture

allegation.

               (Title 18,United States Code,Sections 982(a)(2)and 982(b)(1); Title 21,United

 States Code, Section 853(p))

                          CRIMINAL FORPEITURE ALLEGATION
                              AS TO COUNTS TWO AND THREE

               106. The United States hereby gives notice to the defendants charged in

 Counts Two and Three that, upon their conviction of any such offenses, the United States

 will seek forfeiture in accordance with Title 18, United States Code, Section 981(a)(1)(C)
 and Title 28, United States Code, Section 2461(c), which require any person convicted of

such offenses|fo forfeit any property, real or personal, constituting, or derived from,proceeds
 obtained directly or indirectly as a result ofsuch offenses.

               ■ 107. If any ofthe above-described forfeitable property, as a result of any act

 or omission ofthe defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or



                                               44
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 45 of 47 PageID #: 255




                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21,United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendants up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

Code, Section 853(p); Title 28,United States Code, Section 2461(c))

                         CRIMINAL FORFEITURE ALLEGATION
                                    AS TO COUNT FOUR


               108. The United States hereby gives notice to the defendants charged in

Count Four that, upon their conviction ofsuch offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

convicted ofsuch offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property.

               109. If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without.difficulty;




                                               45
Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 46 of 47 PageID #: 256




    it is the intent ofthe United States, pursuant to Title 21,United States Code, Section 853(p),

    as incorporated by Title 18,United States Code, Section 982(b)(1), to seek forfeiture of any

    other property ofthe defendants up to the value ofdie foifoitable property described in this
                                                   I



   forfeiture allegation.

                 (Title 18, United States Code,Sections 982(a)(1)and 982(b)(1); Title 21,

   United States Code,Section 853(p)) •


                                                                   A TRUE BILL




   RICHARD P.DONOGHUE
   UNITED STATES ATTORKEY
   EASTERN DISTRICT OF NEW YORIC


                                    ?
    yf'

   DEiBORAH L. CONNOk
   CHEBF, MONEY LAUNDERING AND
   ASSET RECOVERY SECTION,
   CRIMINAL DIVISION,
   U.S. DEPA|ITMENT OF JUSTICE




   DANIEL S.KAHN
   CHIEF,FOPA UNIT,
   FRAUD SECTION,
   CRIMINAL DIVISION,
   US.DEPARTMENT OF JUSTICE



                                                46
           Case 1:18-cr-00681-WFK Document 9 Filed 01/03/19 Page 47 of 47 PageID #: 257



F.#2016R00695
FORMDBD-34                 No.
JUN. 85
                                                 UNITED STATES DISTRICT COURT
                                                    EASTERN Distnct o/NEW YORK
                                                          CRIMINAL DIVISIGN
                                                  THE UNITED STATES OF AMERICA

                                                                     vs.



                                                       MANUEL CHANG,

                                                                                                      eiendants.

                                                              INDICTMENT

                (T. 18, U.S.C., §§ 371, 981(a)(1)(C), 982(a)(1), 982(a)(2)(B), 982(b)(1), 1343,1349,1956(h)and 3551 §t
                                                T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c).)

                                 A true bill.


                                                                                                   Foreperson

                           Filed in open court this                                       day of
                           A.D. 20


                                                                                                          Clerk


                           Bail, $



                            Matthew S, Amatruda and Mark E. Bini, Assistant U.S. Attorneys(718)
                               254-7012, Margaret A. Moeser, Sean O'Donnelly DavidFuhr, US.
                                    Department ofJustice TrialAttorn^s,(202)353-2467


                                                                           47
